Name: 95/218/EC: Council Decision of 11 April 1995 appointing members and alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  Europe;  parliament;  executive power and public service;  EU institutions and European civil service
 Date Published: 1995-06-21

 Avis juridique important|31995D021895/218/EC: Council Decision of 11 April 1995 appointing members and alternate members of the Committee of the Regions Official Journal L 135 , 21/06/1995 P. 0015 - 0015COUNCIL DECISION of 11 April 1995 appointing members and alternate members of the Committee of the Regions (95/218/EC) THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof,Having regard to Council Decision 94/65/EC of 26 January 1994 appointing the members of the Committee of the Regions for the period 26 January 1994 to 25 January 1998 (1),Whereas a number of seats for members and alternate members of the Committee have become vacant following notification to the Council of the resignations of Mr Herminio Trigo Aguilar, Mr JÃ ¼rgen Trittin, Ms Christiane Lieberknecht, Mr Karmelo SÃ ¡inz de la Maza, Ms Isabel de Haro Aramberri, Mr Frank Ebisch, Mr Klaus Letzgus and Mr Volker Gerisch,Having regard to the proposals by the German and Spanish Governments,HAS DECIDED AS FOLLOWS:Sole Article Mr Manuel PÃ ©rez PÃ ©rez is hereby appointed a member of the Committee of the Regions to replace Mr Herminio Trigo Aguilar for the remainder of the latter's term of office, which expires on 25 January 1998.Ms Christina BÃ ¼hrmann is hereby appointed a member of the Committee of the Regions to replace Mr JÃ ¼rgen Trittin for the remainder of the latter's term of office, which expires on 25 January 1998.Mr Otto Kretschmer is hereby appointed a member of the Committee of the Regions to replace Ms Christiane Lieberknecht for the remainder of the latter's term of office, which expires on 25 January 1998.Mr JosÃ © MarÃ ­a MuÃ ±oa is hereby appointed an alternate member of the Committee of the Regions to replace Mr Karmelo SÃ ¡inz de la Maza for the remainder of the latter's term of office, which expires on 25 January 1998.Mr Luis Planas Puchades is hereby appointed an alternate member of the Committee of the Regions to replace Ms Isabel de Haro Aramberri for the remainder of the latter's term of office, which expires on 25 January 1998.Mr Helmut Holl is hereby appointed an alternate member of the Committee of the Regions to replace Mr Frank Ebisch for the remainder of the latter's term of office, which expires on 25 January 1998.Mr Rolf Eggert is hereby appointed an alternate member of the Committee of the Regions to replace Mr Klaus Letzgus for the remainder of the latter's term of office, which expires on 25 January 1998.Mr Volker Schemmel is hereby appointed an alternative member of the Committee of the Regions to replace Mr Volker Gerisch for the remainder of the latter's term of office, which expires on 25 January 1998.Done at Brussels, 11 April 1995.For the CouncilThe PresidentA. JUPPÃ (1) OJ No L 31, 4. 2. 1994, p. 29.